Exhibit 10.1

 

CHAIRMAN AGREEMENT

 

THIS CHAIRMAN AGREEMENT (“Agreement”) is entered into between Wize Pharma, Inc.,
a Delaware corporation (the “Company”), and Mark Sieczkarek (“Mr. Sieczkarek”)
as of April 23, 2019 to be effective on April 23, 2019 (the “Effective Date”).
WHEREAS, the Company wishes to engage the services of Mr. Sieczkarek, and Mr.
Sieczkarek wishes to accept such an engagement with the Company, on the terms
and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Company and Mr. Sieczkarek agree as follows:

 

1. Position and Duties.

 

(a) The Company hereby engages Mr. Sieczkarek as the Chairman of the Board of
Directors (the “Board”) of the Company. As such, Mr. Sieczkarek shall have the
responsibilities, duties and authority reasonably expected of a Chairman of the
Board, as more specifically defined in the Bylaws of the Company and as may be
further defined by the Board. Mr. Sieczkarek hereby accepts this engagement upon
the terms and conditions herein contained and agrees to devote as much of Mr.
Sieczkarek’s professional time, attention, and efforts as necessary to promote
and further the business of the Company. Mr. Sieczkarek shall faithfully adhere
to, execute, and fulfill Mr. Sieczkarek responsibilities, duties and authority,
and shall comply with all Board directives and policies established or adopted
by the Company. Mr. Sieczkarek shall attend at least one monthly meeting of the
Board, review all press releases and promotional materials as requested by the
Board or executive officers of the Company and meet either in person or
telephonically as requested by the executive officers of the Company.

 

(b) During the term of this Agreement, Mr. Sieczkarek shall devote as much of
Mr. Sieczkarek’s energies, interest, abilities, and productive time to the
performance of this Agreement as necessary. However, the Company acknowledges
that, subject to Sections 5 and 6 of this Agreement, Mr. Sieczkarek may also
render services as a Director of other organizations and as an officer or owner
of any other business, and that the services rendered by Mr. Sieczkarek to the
Company shall be part-time only. Specifically, Mr. Sieczkarek will continue to
render commercial and professional services as CEO of Fe3 Medical Inc, a
privately held company, and as a Director of Orange Twist LLC, a privately held
company, with full knowledge and approval by the Board of Directors.

 

2. Term and Termination.

 

(a) Mr. Sieczkarek’s engagement under this Agreement shall be for a two (2) year
period beginning on the Effective Date and for month to month thereafter unless
and until either party provides written notice thirty (30) days prior to
termination of the engagement (the “Engagement Term”). In addition, Mr.
Sieczkarek’s engagement shall be terminable by either party prior to the end of
the Engagement Term as set forth below. Upon the end of the Engagement Term or
the effective date of termination, the Company’s obligations to provide Mr.
Sieczkarek with Equity Compensation (as defined below) shall end.

 

(b) The Company shall have the right to terminate Mr. Sieczkarek’s engagement at
any time, without advance notice, upon the following events, which shall be a
“Termination for Cause”: (i) material breach of any term or condition of this
Agreement by Mr. Sieczkarek; (ii) Mr. Sieczkarek’s fraud, breach of trust,
dishonesty, misappropriation or similar activity; or (iii) Mr. Sieczkarek’s
conviction of any felony or of any other crime involving moral turpitude.

 

(c) Mr. Sieczkarek shall have the right to terminate Mr. Sieczkarek’s engagement
at any time, without advance notice, upon a material breach of any term or
condition of this Agreement by the Company.

 



1

 

 

(d) If Mr. Sieczkarek dies during the Engagement Term, this Agreement shall
terminate and thereafter the Company shall have no liability or obligation to
Mr. Sieczkarek, Mr. Sieczkarek’s heirs, personal representatives, assigns or any
other person claiming under or through Mr. Sieczkarek except for any unvested
stock initially granted through this agreement, which stock will become fully
vested as of the date of Mr. Sieczkarek’s death.

 

(e) Change of Control. In the event that Mr. Sieczkarek’s engagement is
terminated in connection with a Change of Control (as defined below), and this
termination is not a Termination for Cause, he shall be entitled to full vesting
of the options and restricted shares issued to him as of that date.

 

A “Change in Control” means the occurrence of any of the following events: (i)
any sale or exchange of the capital stock by the shareholders of the Company in
one transaction or series of related transactions where more than 50% of the
outstanding voting power of the Company is acquired by a person or entity or
group of related persons or entities; or (ii) any reorganization, consolidation
or merger of the Company where the outstanding voting securities of the Company
immediately before the transaction represent or are converted into less than
fifty percent 50% of the outstanding voting power of the surviving entity (or
its parent corporation) immediately after the transaction; or (iii) the
consummation of any transaction or series of related transactions that results
in the sale of all or substantially all of the assets of the Company; or (iv)
reverse merger; or (v) any “person” or “group” (as defined in the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) becoming the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) directly or indirectly
of securities representing more than fifty percent (50%) of the voting power of
the Company then outstanding; or (vi) less than a majority of the current Board
of Directors are persons who were either nominated for election by the current
Board of Directors or were elected by the current Board of Directors.

 

(f) If the engagement is terminated without Cause the director shall immediately
be entitled to full vesting of the stock granted up to that date subject to such
termination occurred following 180 days as of the Effective Date.

 

3. Compensation.

 

As compensation for Mr. Sieczkarek’s services, the Company shall issue Mr.
Sieczkarek:

 

(i) 202,399 restricted stock units on the Effective Date, with each restricted
stock unit representing the right to receive one share of common stock (equal to
2% of the aggregate shares of common stock outstanding on the Effective Date),
which shall vest in eight equal installments, with the first installment vesting
on the Effective Date, and the remaining seven installments commencing on a
quarterly basis commencing July 1, 2019;

 

(ii) Options to purchase 102,222 of the common stock, which options shall have
an exercise price of $2.00 per share and shall vest in eight equal installments,
with the first installment vesting on the Effective Date, and the remaining
seven installments commencing on a quarterly basis commencing July 1, 2019.

 

All equity compensation shall be issued under the Company’s 2018 Stock Incentive
Plan.

 

4. Benefits.

 

During the Engagement Term, Mr. Sieczkarek shall be entitled to all ordinary,
reasonable and documented out-of-pocket business pre agreed upon expenses
incurred by Mr. Sieczkarek in connection with Mr. Sieczkarek’s performance of
services for the Company during the Engagement Term (collectively, “Benefits”).

 



2

 

 

5. Confidential Information.

 

(a) Mr. Sieczkarek recognizes, acknowledges and agrees that he has had and will
continue to have access to secret and confidential information regarding the
Company, its subsidiaries and their respective businesses (“Confidential
Information”), including but not limited to, its products, methods, formulas,
patents, sources of supply, customer dealings, data, know-how, trade secrets and
business plans, provided such information is not in or does not hereafter become
part of the public domain, or become known to others through no fault of Mr.
Sieczkarek.  Mr. Sieczkarek acknowledges that such information is of great value
to the Company, is the sole property of the Company, and has been and will be
acquired by his in confidence.  In consideration of the obligations undertaken
by the Company herein, Mr. Sieczkarek will not, at any time, during or after his
engagement hereunder, reveal, divulge or make known to any person, any
information acquired by him during the course of his engagement, which is
treated as confidential by the Company, and not otherwise in the public domain.
The provisions of this Confidentiality Section shall survive the termination of
his engagement hereunder.

 

(b) Mr. Sieczkarek affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.           

 

(c) In the event that his engagement with the Company terminates for any reason,
Mr. Sieczkarek shall deliver forthwith to the Company any and all originals and
copies, including those in electronic or digital formats, of Confidential
Information; provided, however, Mr. Sieczkarek shall be entitled to retain (i)
papers and other materials of a personal nature, including, but not limited to,
photographs, correspondence, personal diaries, calendars and rolodexes, personal
files and phone books, (ii) information showing his compensation or relating to
reimbursement of expenses, (iii) information that he reasonably believes may be
needed for tax purposes and (iv) copies of plans, programs and agreements
relating to his engagement, or termination thereof, with the Company. The
covenants and agreements in this Confidentiality Section shall exclude excludes
information (A) which is in the public domain through no unauthorized act or
omission of Mr. Sieczkarek or (B) which becomes available to Mr. Sieczkarek on a
non-confidential basis from a source other than Company or its affiliates
without breach of such source’s confidentiality or non-disclosure obligations to
Company or any of its affiliates.

 

6. Non-Competition and Non-Solicitation.

 

Mr. Sieczkarek acknowledge and agree that the Confidential Information that he
has already received and will receive is valuable to the Company and that its
protection and maintenance constitutes a legitimate business interest of the
Company, to be protected by the non-competition restrictions set forth herein.
Mr. Sieczkarek acknowledges and agrees that the non-competition restrictions set
forth herein are reasonable and necessary and do not impose undue hardship or
burdens on Mr. Sieczkarek. Mr. Sieczkarek also acknowledges that the time
duration set forth in the non-competition restrictions set forth below are
reasonable and necessary to maintain the value of the Confidential Information
of, and to protect the goodwill and other legitimate business interests of, the
Company, its affiliates and/or its clients, licensors, licensees or customers.
The non-competition and non-solicitation provisions of this letter agreement
shall survive the termination of his engagement hereunder for the time periods
specified below.

 

Mr. Sieczkarek hereby agrees and covenants that he shall not without the prior
written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity, or whether on his own behalf or on behalf of any other
person or entity or otherwise howsoever, during his engagement with the Company
and thereafter to the extent described below:

 

(a) Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the Business of the
Company, as defined in the next sentence. For purposes hereof, the Company’s
“Business” shall mean as described in the Company’s filings with the SEC.

 



3

 

 

(b) Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Company to leave the engagement (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an engagement agreement, for the purpose
of competing with the Business of the Company;

 

(c) Attempt in any manner to solicit or accept from any customer, licensor or
licensee of the Company, with whom Mr. Sieczkarek had significant contact during
his engagement by the Company (whether under this Agreement or otherwise),
business of the kind or competitive with the business done by the Company with
such customer, licensor or licensee or to persuade or attempt to persuade any
such customer, licensor or licensee to cease to do business or to reduce the
amount of business which such party has customarily done or might do with the
Company, or if any such party elects to move its business to a person other than
the Company, provide any services of the kind or competitive with the business
of the Company for such party, or have any discussions regarding any such
service with such party, on behalf of such other person for the purpose of
competing with the Business of the Company; or

 

(d) Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company for the purpose of competing with the Business of the Company. 

 

With respect to the activities described in Paragraphs (a), (b), (c) and (d)
above, the restrictions of this Non-Competition and Non-Solicitation Section
shall continue during the Engagement Term and for a period of three years
thereafter.

 

7. Contents of Agreement; Amendment and Assignment.

 

This Agreement sets forth the entire understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
understandings, or representations between the parties. This Agreement cannot be
changed, modified or terminated except upon written amendment duly executed by
the parties hereto. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, personal representatives, successors and assigns of the parties hereto,
except that (a) the duties and responsibilities of Mr. Sieczkarek hereunder are
of a personal nature and shall not be assignable in whole or in part by Mr.
Sieczkarek and (b) the rights and interests of Mr. Sieczkarek hereunder shall
not be assignable in whole or in part by Mr. Sieczkarek.

 

8. Severability.

 

If an arbitrator or court of competent jurisdiction holds that any provision of
this Agreement is void or unenforceable, the remaining provisions shall continue
in full force and effect.

 

9. Notices.

 

(a) Any notice under this Agreement given by the Company to Mr. Sieczkarek shall
be personally delivered to Mr. Sieczkarek or sent by certified mail to Mr.
Sieczkarek’s most recent home address as shown in the Company’s records.

 



4

 

 

(b) Any notice by Mr. Sieczkarek to the Company shall be sent by certified mail
to the following address:

 

Wize Pharma, Inc.
24 Hanagar Street 

Hod Hasharon, Israel
4527708 

Attn: Chief Executive Officer

 

(c) Any notice sent by certified mail shall be effective when mailed.

 

10. Applicable Law.

 

This Agreement shall be governed for all purposes by the internal laws of the
State of New York, without reference to the conflict of laws provisions of the
State of New York.

 

11. Board of Directors’ Approval.

 

This Agreement is subject to and conditioned upon the approval of the Company’s
Board which, by signatures of its authorized officer hereon, is hereby
confirmed.



 



5

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

Wize Pharma, Inc.             By:

/s/ Or Eisenberg

 

/s/ Mark Sieczkarek

Name:

Or Eisenberg

  Mark Sieczkarek Title: Chief Financial Officer    

 

 

6

 

